NO. 07-05-0107-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                   JULY 17, 2006
                          ______________________________

                               MICHAEL LOU GARRETT,

                                                                Appellant

                                             v.

                             MARIO A. DEL FIERRO, et al.,

                                                      Appellees
                        _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                  NO. 91,954-B; HON. JOHN B. BOARD, PRESIDING
                        _______________________________

                               Memorandum Opinion
                         _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

       Michael Lou Garrett (Garrett) appeals from an order dismissing his lawsuit against

Mario A. Del Fierro, and numerous other defendants. A prison inmate, Garrett sued as a

pauper averring "multiple civil rights causes of action." Through the five issues before us,

he contends that the trial court abused its discretion in dismissing his suit and denying him

sanctions. We overrule the issues and affirm the dismissal.
       An inmate attempting to access the state trial courts of Texas as a pauper must

clear various statutory hurdles. One such hurdle involves exhausting administrative

remedies and filing suit within 31 days after receiving the written decision from the pertinent

grievance system. TEX . CIV. PRAC . & REM . CODE ANN . §14.005(b) (Vernon 2002). Should

that deadline go unsatisfied, then the trial court must dismiss the claim. Id. Here, Garrett

concedes that he did not file suit until 54 days had lapsed from the time he received the

written decision of the body that considered his grievance. Thus, he did not comply with

§14.005(b), and dismissal was warranted. Moreover, his suggestion that the provision was

inapplicable because his suit propounded federal causes of action and only the State’s

general statute of limitations applied to such causes matters not. Simply put, §14.005(b)

is not a statute of limitations but rather one step in a procedure used in determining

whether an inmate can sue as a pauper. Doyle v. Lucy, No. 14-03-0039-CV, 2004 Tex.

App. LEXIS 2790 (Tex. App.–Houston [14th Dist.] March 30, 2004, no pet.) (not designated

for publication) (holding that the statute is not one of limitations). Consequently, Garrett’s

postulations about statutes of limitation are inapposite.

       Next, Garrett argues that the trial court abused its discretion in acting upon the

motion to dismiss without affording him opportunity to respond to it. Assuming arguendo

that such was error, we find it harmless given his concession that suit was filed outside the

31-day window mentioned above.

       As to the issue that the trial court abused its discretion in failing to sanction the

defendants, we note that they were the prevailing party below. Not only did the trial court

grant their motion to dismiss, but we have found that decision to be an act legitimately



                                              2
within the trial court’s discretion. Given this, any decision to forego sanctioning the

defendants for purportedly filing a baseless motion lay within the trial court’s discretion.

       To reiterate, we overrule each issue raised by Garrett and affirm the order of

dismissal.



                                                 Brian Quinn
                                                 Chief Justice




                                             3